Citation Nr: 0912017	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
duodenal ulcer with a history of gastritis, duodenitis, and 
hiatal hernia.

2.  Entitlement to service connection for a sleep impairment 
(claimed as chronic insomnia), to include as secondary to 
service-connected disabilities.

3.  Entitlement to service connection for a right shoulder 
disability (claimed as degenerative joint disease (DJD) and 
arthritis), to include as secondary to service-connected 
disabilities.

4.  Entitlement to service connection for a bilateral knee 
disability (claimed as DJD and arthritis), to include as 
secondary to service-connected disabilities


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  In September 
2007, the Veteran testified before the undersigned Veterans 
Law Judge at a travel board hearing held at the RO, at which 
time he clarified that he was claiming service connection for 
DJD and arthritis of the right shoulder and knees, to include 
as secondary to service-connected disabilities.  Therefore, 
the Board finds that those claims are most accurately framed 
as styled above.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

A review of the claims folder shows that compliant notice has 
not been sent to the Veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the Veteran's service connection claims, he has 
not received any notice that fully informs him of what was 
required to substantiate all of the elements of his claims 
for service connection for a sleep impairment, and right 
shoulder and bilateral knee disabilities, on a direct, 
presumptive, or secondary basis, or what evidentiary burdens 
he must overcome with respect to those claims.

With respect to the Veteran's claim for a compensable rating 
for residuals of a duodenal ulcer with a history of 
gastritis, duodenitis, and hiatal hernia, VA's duty to notify 
a claimant seeking an increased rating has been expanded to 
include advising the claimant that, to substantiate a claim, 
the claimant must provide, or ask the VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App.37 (2008).  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Therefore, a remand 
is required in order to allow sufficient notice to the 
Veteran.  Upon remand, the Veteran will be free to submit 
additional evidence and argument on the questions at issue.

Second, the Veteran was last afforded a VA gastrointestinal 
examination in August 2004, at which time the symptoms of his 
service-connected residuals of a duodenal ulcer were 
controlled by medication.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Because there may have been a significant 
change in the Veteran's condition, a new examination is in 
order.

Finally, with respect to the Veteran's claim for service 
connection for a bilateral knee disability, the Board notes 
that the Veteran is service-connected for Baker's cysts of 
both knees with a history of chondromalacia and osteophytes.  
The Veteran is now seeking service connection for arthritis 
and DJD of the knees.

The Veteran's service treatment records reflect complaints of 
pain and treatment for his knees.  The April 1966 entrance 
examination shows a normal clinical evaluation of the upper 
and lower extremities, but indicates that he had a two-inch 
scar on his left knee.  The April 1966 report of medical 
history indicates that the left knee scar healed normally and 
is a result of an injury in 1955.  On RA examination in 
February 1969, he had a normal examination of the lower 
extremities.  However, the report of medical history noted 
that the Veteran sustained a left knee injury prior to 
service with no additional problems.  A May 1979 report 
suggests that the Veteran's right knee pain might be due to a 
strained MCL.  In August 1981, the Veteran reported that he 
had trauma to the left knee as a child with an open injury 
with persistent intermittent pain on the medial aspect of the 
knee since high school.  He complained of pain with deep knee 
bending, climbing, and running.  He had occasional swelling 
with no locking, catching, or giving way.  An October 1983 
report indicates left knee pain of fifteen years' duration, 
but x-rays of the knees were negative.  On examination in May 
1984, he had continued complaints of left knee pain.  
However, an examination of the lower extremities was normal.

The Veteran was afforded a VA general medical examination in 
July 1987 at which time he complained of bilateral knee pain 
with minor exercise.  However, a VA x-ray July 1987 showed 
negative bilateral knees.  He was diagnosed with Baker's 
cysts of the bilateral knees.

The Veteran underwent a VA joints examination in March 1998 
at which time he complained that he had knee injuries during 
service.  Upon examination, the diagnoses were history of 
Baker's cyst, history of chondromalacia with no significant 
findings at this time.  An x-ray examination of the knees 
showed minimal degenerative changes.

In September 2001, the Veteran underwent a private evaluation 
for polyarthralgia.  It was noted that he had been having 
polyarthralgia for several years, including in his knees.  
Upon examination, he was diagnosed with DJD at multiple 
sites.

Sheppard Air Force Base records reflect additional complaints 
of bilateral knee pain.  In January 2004 the Veteran was 
diagnosed with bilateral knee DJD.  In July 2004, he was 
diagnosed with generalized osteoarthritis involving multiple 
sites.

VA medical records include an August 2004 x-ray examination 
of the knees which showed narrowing of the left medial 
femoral tibial compartment without other abnormality 
consistent with injury to the medial meniscus, and an 
enthesophyte of the right quadriceps tendon at its insertion 
into the patella.

The Veteran was afforded a VA bones examination in October 
2005 at which time he complained that he had problems with 
his knees and contended that his service-connected 
disabilities led to his problems.  However, while the 
Veteran's right shoulder, elbows, and wrists were examined, 
it does not appear that his knees were examined.  Yet, the 
examiner opined that there was no medical evidence of any 
connection to suggest that the Veteran's multiple joint 
problems were secondary to his service-connected 
disabilities.  As it is unclear to the Board whether the 
Veteran's bilateral knee disability is related to his service 
or any service-connected disabilities, or whether any left 
knee disability pre-existed the Veteran's service and was 
aggravated therein, the Board finds that a remand for an 
examination, etiological opinion, and rationale, is necessary

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on 
how to substantiate all the elements of 
his claims for service connection for a 
sleep impairment and disabilities of the 
right shoulder and knees, including 
secondary service connection, and an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Send the Veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that: (1) informs 
him that he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his service-
connected residuals of a duodenal ulcer, 
and the effect that worsening has on his 
employment and daily life; (2) informs him 
of all potentially applicable diagnostic 
criteria with regard to his claim for an 
increased rating for his residuals of a 
duodenal ulcer including Diagnostic Codes 
7305, 7307, and 7346 ; and (3) provides 
him  with examples of the types of medical 
and lay evidence to submit in support of 
his increased rating claim.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
residuals of a duodenal ulcer.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that the claims 
folder was reviewed. The examiner should 
specifically state whether the Veteran's 
service-connected residuals of a duodenal 
ulcer result in a mild impairment of 
health with recurring symptoms once or 
twice yearly; chronic hypertrophic 
gastritis with small nodular symptoms 
lesions, and symptoms; or a hiatal hernia 
with two or more of the symptoms for the 
30 percent evaluation of less severity, 
which include persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7307, and 7346. (2008).

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral knee 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current bilateral 
knee disability, including arthritis 
and degenerative joint disease.

(b)  Is it at least as likely as not 
(50 percent probability or more) that 
any current bilateral knee disability, 
including arthritis and degenerative 
joint disease, was incurred in or 
aggravated by the Veteran's service, 
including complaints of and treatment 
for bilateral knee pain during service?

(c)  Is it at least as likely as not 
(50 percent probability or more) that 
any current bilateral knee disability, 
including arthritis and degenerative 
joint disease, is proximately due to or 
the result of any of his service-
connected disabilities?

The Veteran's service treatment records 
indicate that he injured his left knee prior 
to service.

(d)  Is it clear and unmistakable that 
any current left knee disability pre-
existed service, and if so, is it at 
least as likely as not (50 percent 
probability or greater) that it 
underwent a permanent increase in 
severity during the natural course of 
the disability or as a result of his 
service? If so, the examiner should 
state whether any permanent increase in 
underlying pathology was due to the 
normal progression of the disorder.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




